            Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

TERESA MAGUIRE,                           )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:21-cv-98
ADOBE THOUSAND OAKS                       )
VENTURE, L.P.,                            )
d/b/a ADOBE CREEK,                        )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, TERESA MAGUIRE, by and through the undersigned counsel,

and files this, her Complaint against Defendant ADOBE THOUSAND OAKS

VENTURE, L.P. d/b/a ADOBE CREEK, pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows the Court as

follows:

                                    JURISDICTION

       1.     The Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff TERESA MAGUIRE (hereinafter “Plaintiff”) is, and has been at

                                              1
            Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 2 of 15




all times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting her civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. Her motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon the Court so an injunction can be issued correcting the numerous ADA

violations on the Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant ADOBE THOUSAND OAKS VENTURE, L.P. d/b/a ADOBE

CREEK (hereinafter “ADOBE CREEK”) is a Limited Partnership that transacts business

in the state of Texas and within the judicial district.

       8.      ADOBE CREEK may be properly served with process through its

registered agent, to wit: Stewart J. Alexander, 8018 Broadway, Suite 101, San Antonio,

Texas 78209.

                                               2
             Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 3 of 15




                               FACTUAL ALLEGATIONS

       9.     On or about November 20, 2020, Plaintiff was a customer at “Dollar Tree”

a business located at 2848 Thousand Oaks Drive, San Antonio, Texas 78209, referenced

herein as the “Dollar Tree.”

       10.    ADOBE CREEK is the owner or co-owner of the real property and

improvements that the Dollar Tree is situated upon and that is the subject of the action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 8 miles from the Dollar Tree and Property.

       12.    Plaintiff’s access to the business(es) located at 2800 Thousand Oaks Drive,

San Antonio, Bexar County Property Identification numbers 627864 & 627862 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were denied

and/or limited because of her disabilities, and she will be denied and/or limited in the

future unless and until Defendant is compelled to remove the physical barriers to access

and correct the ADA violations that exist at the Dollar Tree Dollar Tree and Property,

including those set forth in her Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in her Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for her

lawsuit for Advocacy Purposes.

                                              3
               Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 4 of 15




       14.      Plaintiff intends to revisit the Dollar Tree and Property to purchase goods

and/or services.

       15.      Plaintiff travelled to the Dollar Tree and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Dollar

Tree Dollar Tree and Property that are detailed in her Complaint, engaged those barriers,

suffered legal harm and legal injury, and will continue to suffer such harm and injury as a

result of the illegal barriers to access present at the Dollar Tree and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and the number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to

                                              4
              Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 5 of 15




               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Dollar Tree is a public accommodation and service establishment.


                                              5
             Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 6 of 15




       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Dollar Tree must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Dollar Tree and the Property in her capacity as a customer of the Dollar Tree and

Property and as an independent advocate for the disabled, but could not fully do so

because of her disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Dollar Tree and Property that preclude

and/or limit her access to the Dollar Tree and Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in her Complaint.

       28.    Plaintiff intends to visit the Dollar Tree and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Dollar Tree and Property

                                             6
             Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 7 of 15




and as an independent advocate for the disabled, but will be unable to fully do so because

of her disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Dollar Tree and Property that preclude and/or limit her access

to the Dollar Tree and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in her Complaint.

       29.     Defendant has discriminated against Plaintiff (and others with disabilities)

by denying her access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Dollar Tree and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.     Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Dollar Tree and Property, including those specifically set forth herein, and

make the Dollar Tree and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Dollar Tree and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Dollar Tree and Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

                                             7
        Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 8 of 15




(i) In between Ace Loan and the Thrift Store, the accessible ramp has a rise

    greater than 6 (six) inches but does not have handrails complying with section

    505 of the 2010 ADAAG standards, this is a violation of section 405.8 of the

    2010 ADAAG standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.

(ii) Near Ace Loan and Check Cashing, the Property has an accessible ramp

    leading from the accessible parking space to the accessible entrances with a

    slope exceeding 1:12 in violation of section 405.2 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the units of the Property.

(iii)    In front of Unit 2856, the access aisle to the accessible parking space is not

    level due to the presence of an accessible ramp in the access aisle in violation

    of section 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(iv)     In front of Unit 2856, the accessible curb ramp is improperly protruding

    into the access aisle of the accessible parking space in violation of section

    406.5 of the 2010 ADAAG Standards. This violation would make it difficult

    and dangerous for Plaintiff to exit/enter their vehicle.

(v) In front of Unit 2856, the accessible parking space is not level due to the

    presence of accessible ramp side flares in the accessible parking space in

    violation of section 502.4 and 406.5 of the 2010 ADAAG standards. This

                                        8
        Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 9 of 15




    violation would make it dangerous and difficult for Plaintiff to exit and enter

    their vehicle while parked at the Property.

(vi)     In front of Unit 2856, the bottom edge of the sign identifying an accessible

    parking space is at a height below 60 inches from the floor in violation of

    Section 502.6 of the 2010 ADAAG standards. This violation would make it

    difficult for Plaintiff to locate an accessible parking space.

(vii)    In front of Unit 2856, due to a failure to enact a policy of proper

    maintenance, the sign identifying the parking space as accessible is not

    readable in violation of Section 502.6 of the 2010 ADAAG standards. This

    violation would make it difficult for Plaintiff to locate an accessible parking

    space.

(viii) In front of Unit 2856, due to a failure to enact a policy of proper

    maintenance, the accessible parking space is inadequately marked so as to

    make it difficult to determine the dimensions of the parking space in violation

    of section 502.2 of the 2010 ADAAG Standards.

(ix)     In front of Unit 2850, the accessible parking space and associated access

    aisle have a vertical rise in excess of ¼ inch, are not level and therefore in

    violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

    violation would make it dangerous and difficult for Plaintiff to exit and enter

    their vehicle while parked at the Property.

(x) In front of Unit 2850, the landing at the top of the curb accessible ramp did not

    have 36 (thirty-six) inch clear space in violation of section 406.4 of the 2010

                                        9
       Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 10 of 15




    ADAAG standards. This violation would make it difficult and dangerous for

    Plaintiff to access the Property.

(xi)     At Unit 2850, due to the intrusion of the accessible ramp, the maneuvering

    clearance of the accessible entrance is not level in violation of section

    404.2.4.4 of the 2010 ADAAG standards.

(xii)    Due to the violation identified in (k) above, not all entrance doors and

    doorways comply with section 404 of the 2010 ADAAG standards, this is a

    violation of section 206.4 of the 2010 ADAAG standards. This violation would

    make it difficult for Plaintiff to access the units of the Property.

(xiii) In front of Unit 2848, the accessible parking space and access aisle have a

    surface slope in excess of 1:48 in violation of section 502.4 of the 2010

    ADAAG standards. This violation would make it difficult and dangerous for

    Plaintiff to enter and exit their vehicle at this accessible parking space.

(xiv) Near Unit 2848, the access aisle to the accessible parking space is not level

    due to the presence of an accessible ramp in the access aisle in violation of

    section 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(xv)     Near Unit 2848, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards.               This violation would make it difficult and

    dangerous for Plaintiff to exit/enter their vehicle.

                                         10
    Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 11 of 15




(xvi) Near Unit 2848, the accessible ramp side flares have a slope in excess of

   1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to access the units

   of the Property.

(xvii) Near Unit 2848, the Property has an accessible ramp leading from the

   accessible parking space to the accessible entrances with a slope exceeding

   1:12 in violation of section 405.2 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to access the units

   of the Property.

(xviii) Near Unit 2848, the accessible parking space is missing an identification

   sign in violation of section 502.6 of the 2010 ADAAG standards. This

   violation would make it difficult for Plaintiff to locate an accessible parking

   space.

(xix) Near Unit 2846, the accessible parking space is missing an identification

   sign in violation of section 502.6 of the 2010 ADAAG standards. This

   violation would make it difficult for Plaintiff to locate an accessible parking

   space.

(xx)   Near Unit 2846, the accessible parking space does not have a marked

   access aisle in violation of section 502.3.3 of the 2010 ADAAG standards.

   This violation would make it dangerous and difficult for Plaintiff to access the

   accessible entrances of the Property.



                                    11
    Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 12 of 15




(xxi) Near Unit 2846, the accessible parking space has a slope in excess of 1:48

   in violation of section 502.4 of the 2010 ADAAG standards and is not level.

   This violation would make it dangerous and difficult for Plaintiff to exit and

   enter their vehicle while parked at the Property.

(xxii) Near Unit 2846, the accessible parking space is not located on the shortest

   distance to the accessible route leading to the accessible entrances in violation

   of section 208.3.1 of the 2010 ADAAG Standards. This violation would make

   it difficult for Plaintiff to access the units of the Property.

(xxiii) Near Unit 2808, the bottom edge of the sign identifying one or more

   accessible parking spaces is at a height below 60 inches from the floor in

   violation of Section 502.6 of the 2010 ADAAG standards. This violation

   would make it difficult for Plaintiff to locate an accessible parking space.

(xxiv) Near Unit 2808, due to a failure to enact a policy of proper maintenance,

   the accessible parking space is not adequately marked and is in violation of

   section 502.1 of the 2010 ADAAG standards. This violation would make it

   difficult for Plaintiff to locate an accessible parking space.

(xxv) In front of Unit 2808, because the access aisle of the accessible parking

   space is not properly aligned with the entry way to the accessible ramp, and

   due to the presence of the parking stop for the accessible parking space, the

   accessible route leading to the accessible ramp lacks a clear 36 inch width in

   violation of section 403.5.1 of the 2010 ADAAG Standards.



                                       12
             Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 13 of 15




       (xxvi) Defendants fail to adhere to a policy, practice and procedure to ensure that

             all facilities are readily accessible to and usable by disabled individuals.

       32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Dollar Tree

and Property.

       33.      Plaintiff requires an inspection of Dollar Tree and Property in order to

determine all of the discriminatory conditions present at the Dollar Tree and Property in

violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.       All of the violations alleged herein are readily achievable to modify to

bring the Dollar Tree and Property into compliance with the ADA.

       36.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Dollar Tree and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Dollar Tree and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.      Upon information and good faith belief, the Dollar Tree and Property have

been altered since 2010.

                                                13
            Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 14 of 15




      39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Dollar Tree and Property, including those alleged herein.

      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), the Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Dollar Tree and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Dollar Tree in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Dollar Tree to make it

              readily accessible to and useable by individuals with disabilities to the

                                              14
      Case 5:21-cv-00098 Document 1 Filed 02/03/21 Page 15 of 15




        extent required by the ADA;

(d)     That the Court award Plaintiff her reasonable attorneys' fees, litigation

        expenses and costs; and

(e)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: February 3, 2021.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    4355 Cobb Parkway, Suite J-285
                                    Atlanta, GA 30339
                                    Tele: (404) 805-2494
                                    Fax: (770) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                      15
